Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Responsive to communication entered 08/04/2021.
Priority
This application, Pub. No. US 2019/0094221 A1, published 03/28/2019, is a continuation of application 13/563,542, filed 07/31/2012, Pub. No. US 2013/0196337 A1, published 08/01/2013, now US Patent 10,168,329, issued 01/01/2019, which claims benefit of provisional application 61/514,790, filed 08/03/2011. 
Status of Claims
Claims 1-14 and 16-25 are currently pending.  Claims 1-20 have been originally pending and subject to election/restriction requirement mailed 01/19/2021.  Claims 1 and 8 have been amended; Claim 15 has been cancelled; and Claim 21-25 have been added, as set forth in Applicant’s amendment filed 08/04/2021.  Claims 16-18 are withdrawn from consideration.  Claims 1-14 and 19-25 are examined.
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
I.	The rejections of Claim 15 are moot in view of Applicant’s cancellation of the claim. 
II.	The rejection of Claims 1 and 6 on the ground of statutory double patenting as being unpatentable over Claims 4 and 5 of US Patent 10,168,329 B2, issued 01/01/2019, is withdrawn in view of Applicant’s amendment of the claims.

IV.	The provisional rejection of Claims 8-14 on the ground of nonstatutory double patenting as being unpatentable over Claims 8-14 and 16-25 of copending Application No. 16/600,295, Pub. No. US 2020/0116720, published 04/16/2020, is withdrawn in view of Applicant’s amendment of the claims.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 08/04/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Please note that Cite Nos 1, 6, 10 are crossed out as being duplicative of the references cited in IDS submitted on 12/07/2018 and PTO-892 mailed 05/04/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14, 21 and 22 are rejected under 35 U.S.C. 101 because of lack of utility for the claimed invention that would be considered specific, substantial, and credible by a person of ordinary skill in the art in view of all evidence of record.
This rejection is necessitated by Applicant's amendment.
Claims 8-14, as recited in independent Claim 8, are drawn to:


    PNG
    media_image1.png
    497
    984
    media_image1.png
    Greyscale



Claims 21 and 22, as recited in independent Claim 21, are drawn to:

    PNG
    media_image2.png
    172
    880
    media_image2.png
    Greyscale



In the application as filed, Applicant has not asserted that the invention of the instant Claims 8-14, 21 and 22 is useful for any particular practical purpose (i.e., it has a "specific and substantial utility").  On the contrary, as unambiguously stated throughout the instant application and reflected in the title of the instant application, usefulness of the instant invention is based on application of N-acetyl-D-glucosamine (NAG) selected from the series of chemicals including acetyl-galactosamine.  Applicant is reminded that according to MPEP 2107 “Guidelines for Examination of Applications for Compliance with the Utility Requirement,” 
“If the applicant has not asserted any specific and substantial utility for the claimed invention and it does not have a readily apparent well-established utility, impose a rejection under 35 U.S.C. 101, emphasizing that the applicant has not disclosed a specific and substantial utility for the invention. Also impose a separate rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, on the basis that the applicant has not disclosed how to use the invention due to the lack of a specific and substantial utility.”

“Where no specific and substantial utility is disclosed or is well-established, a prima facie showing of no specific and substantial utility need only establish that applicant has not asserted a utility and that, on the record before the examiner, there is no known well-established utility.”



Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 4-14 and 19-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (“genus-species”).
This rejection is modified from the previous Office Action as necessitated by Applicant's amendment.
Claims 1, 4-7 and 23-25, as recited in independent Claim 1, are drawn to:

    PNG
    media_image3.png
    79
    988
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    309
    979
    media_image4.png
    Greyscale



Claims 19 and 20, as recited in Claim 19, are drawn to:

    PNG
    media_image5.png
    127
    695
    media_image5.png
    Greyscale



Claims 8 and 21 are recited above.

MPEP § 2163 states that to satisfy the written description requirement, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed:
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In reGosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In reKaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”  Emphasis added.


MPEP § 2163 further states that, for inventions in emerging and unpredictable 
technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.  Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  For a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus:
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Emphasis added.


Applicant’s attention is drawn to the recent court decision.  In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted:
To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).  Emphasis added.

Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).  Emphasis added.

An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (see Amgen at page 1361).  Emphasis added.


MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
While all of the factors have been considered, a sufficient amount for a prima facie case is discussed below.
As unambiguously stated throughout the instant application, utility of the instant invention is based on reducing the rate of false positives associated with detection of Group A streptococcus infection by a polyclonal antibody specific against Group A streptococcus antigen and achieved by addition of N-acetyl-D-glucosamine (NAG):

    PNG
    media_image6.png
    164
    950
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    710
    967
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    956
    1193
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    199
    963
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    416
    964
    media_image10.png
    Greyscale

Emphasis added.


Accordingly, the specification does not provide support for the use of a genus of antibodies specific against Group A streptococcus antigen, including a monoclonal antibody, as well as for the use of acetyl-galactosamine due to the lack of a specific and substantial utility.  
Therefore, Claims 1, 4-14 and 19-25 do not meet the written description provision of 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph.

Claims 21, 22 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (“new matter”).
This rejection is necessitated by Applicant's amendment.
The newly added Claims 21 and 22, as recited in Claim 21, are drawn to:

    PNG
    media_image11.png
    175
    884
    media_image11.png
    Greyscale



The device of Claim 8, which claim is reproduced in the 101 rejection above, requires that at least one of the sample receiving zone and the labeling zone comprise acetyl-galactosamine.
The newly added Claim 25 is drawn to:

    PNG
    media_image12.png
    127
    1057
    media_image12.png
    Greyscale



At page 5 of the Remarks filed 08/04/2021, Applicant argues that:  

    PNG
    media_image13.png
    129
    1077
    media_image13.png
    Greyscale



The Examiner respectfully disagrees because the disclosure of the recited paragraphs is limited to the use of N-acetyl-D-glucosamine (NAG) but not acetyl-galactosamine that does not provide support for the kits of Claims 21 and 22, and NAG solution is applied at the exact concentration values that does not provide support for the recitation “about 0.4 mg/mL to about 1.0 mg/mL” in Claim 25:

    PNG
    media_image14.png
    31
    801
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    416
    984
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    242
    967
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    116
    956
    media_image17.png
    Greyscale



Applicant is reminded that it is its burden to show where the specification supports any amendments to the disclosure.  See MPEP 714.02, paragraph 5, last sentence and also MPEP 2163.06 I.  MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-7 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of US Patent 10,168,329 B2, issued 01/01/2019 (PTO-892 mailed 05/04/2021).  
This rejection is modified from the previous Office Action as necessitated by Applicant's amendment.
Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent 10,168,329 claims a device, in which at least one of the sample receiving zone and the labeling zone comprises N-acetyl-D-glucosamine (NAG) monomer and a method employing the device:
US Patent US 10,168,329 claims:

    PNG
    media_image18.png
    262
    484
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    110
    490
    media_image19.png
    Greyscale




Claims 19, 20, 24 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of US Patent 10,168,329 B2, issued 01/01/2019 (PTO-892 mailed 05/04/2021), in view of US Patent 5,415,994, issued 05/16/1995 (IDS submitted 12/07/2018).
This rejection is modified from the previous Office Action as necessitated by Applicant's amendment.
With regard to Claims 19 and 20, US Patent 10,168,329 does not claim a "kit".  However, the advantages of packaging together necessary reagents in kit form were well known in the art at the time of the invention. 
For example, US Patent 5,415,994 teach a kit comprising a lateral flow medical diagnostic assay device, reagents and a swab:

    PNG
    media_image20.png
    193
    460
    media_image20.png
    Greyscale
 Emphasis added.


Therefore, it would have been obvious to one of ordinary skill in the art to package together the instantly device, reagents and an instrument for collecting a biological sample in the form of a kit for convenience, improvement in accuracy, and/or for the purpose of commercial sale.
With regard to Claim 24, although US Patent 10,168,329 does not expressly claim that the sample receiving zone comprises a dried solution of N-acetyl-D-glucosamine (NAG) monomer, as evidenced by US Patent 5,415,994, see, for example, Example 1--Preparation of a Device of the Present Invention, Col. 10, line 10, through Col. 11, line 20, it is a common practice in the art to have dried reagents in lateral flow devices.  With regard to Claims 24 and 25, it is further noted that the instantly claimed device and the device claimed by US Patent 10,168,329 are prepared by the identical methods.

Claims 1-7, 19, 20 and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 8-14 and 16-25 of copending Application No. 16/600,295 (Application ‘295), Pub. No. US 2020/0116720, published 04/16/2020 (PTO-892 mailed 05/04/2021).  
This rejection is modified from the previous Office Action as necessitated by Applicant's amendment.
Although the claims at issue are not identical, they are not patentably distinct from each other because Application ‘295 claims:

    PNG
    media_image21.png
    364
    1061
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    273
    1047
    media_image22.png
    Greyscale



    PNG
    media_image23.png
    312
    963
    media_image23.png
    Greyscale



    PNG
    media_image24.png
    557
    1059
    media_image24.png
    Greyscale



    PNG
    media_image25.png
    458
    1061
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    276
    1057
    media_image26.png
    Greyscale



With regard to Claim 24, although Application ‘295 does not expressly claim that the sample receiving zone comprises a dried solution of N-acetyl-D-glucosamine (NAG) monomer, as evidenced by US Patent 5,415,994, see, for example, Example 1--Preparation of a Device of the Present Invention, Col. 10, line 10, through Col. 11, line 20, it is a common practice in the art to have dried reagents in lateral flow devices.  With regard to Claim 25, it is noted that recitation “wherein the dried solution of N-acetyl-D- glucosamine (NAG) monomer is from a solution comprising from about 0.4 mg/mL to about 1.0 mg/mL N-acetyl-D-glucosamine (NAG) monomer” concerns a method of preparation the claimed device.  In paragraph [0012], Application ‘295 incorporates this method by reference to the parent of the instant application 13/563,542, filed 07/31/2012, Pub. No. US 2013/0196337 A1, published 08/01/2013.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 08/04/2021 have been fully considered but they are not persuasive. 
Claim Rejection - 35 USC § 112
At page 7 of the Remarks filed 08/04/2021, Applicant argues that:  

    PNG
    media_image27.png
    318
    935
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    197
    938
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    113
    935
    media_image29.png
    Greyscale



The Examiner respectfully disagrees for the following reasons.
First, Applicant’s argument is inconsistent with the application as filed, which in paragraph [0095] upon analysis of the results shown in Fig. 4, states that:
“Results are shown in FIG. 4, where the relative activity of the signal at the test line is shown with respect to its appropriate control. Of the compounds tested, N-acetyl-D-glucosamine (NAG) suppressed the signal resulting from the strep A QC standard at the test line of the immunoassay device by more than 50%, and was able to suppress the signal from the tongue swab to 16% of the control tongue swab signal. The fact that false positive signals from tongue swab specimens were efficiently suppressed by addition of NAG suggests that the Strep A polyclonal antibody contains some non-specific binding activities to human tissue or cells from the tongue/mouth.”  Emphasis added.


Second, as unambiguously stated throughout the instant application, utility of the instant invention is based on reducing the rate of false positives associated with detection of Group A streptococcus infection by a polyclonal antibody specific against Group A streptococcus antigen and achieved by addition of N-acetyl-D-glucosamine (NAG).
Third, the specification does not provide support for the use of a genus of antibodies specific against Group A streptococcus antigen, including a monoclonal antibody, as well as for the use of acetyl-galactosamine due to the lack of showing a specific and substantial utility.
Claim Rejection - Nonstatutory Double Patenting
At page 9 of the Remarks filed 08/04/2021, Applicant argues that:  


    PNG
    media_image30.png
    180
    863
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    67
    860
    media_image31.png
    Greyscale



As indicated above, the rejection of Claims 1 and 6 on the ground of statutory double patenting as being unpatentable over Claims 4 and 5 of US Patent 10,168,329 B2, issued 01/01/2019; the rejection of Claims 8-14 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of US Patent 10,168,329 B2, issued 01/01/2019, and the provisional rejection of Claims 8-14 on the ground of nonstatutory double patenting as being unpatentable over Claims 8-14 and 16-25 of copending Application No. 16/600,295, Pub. No. US 2020/0116720, published 04/16/2020, are withdrawn in view of Applicant’s amendment of the claims.
However, the nonstatutory double patenting rejections of Claims 1-7, 19, 20 and 23-25 are maintained for the reasons set forth above.
Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641